Citation Nr: 9921994	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  95-03 165	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder due to radiation exposure.

2.  Entitlement to service connection for disabilities, 
including seizures, emphysema, a prostate disorder, and 
migraines, due to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to May 
1953, and from January 1954 to May 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  In February 1997, the Board remanded 
this claim to the RO for additional development.  
Subsequently, after complying with the remand instructions, 
the RO returned the claim to the Board for further appellate 
review.  

The Board notes that the veteran's representative, in a 
September 1998 Statement of Representative in Appeals Case, 
appears to be initiating an appeal of the RO's December 1997 
denial of service connection for laryngeal cancer as a result 
of exposure to ionizing radiation.  This matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  By unappealed decision dated November 1993, the RO denied 
the reopening of the veteran's claim of entitlement to 
service connection for a nervous disorder. 

2.  The evidence associated with the claims file subsequent 
to the RO's November 1993 denial bears directly, but not 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim. 


CONCLUSIONS OF LAW

1.  The RO's November 1993 decision denying the reopening of 
the claim of entitlement to service connection for a nervous 
disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1998).

2.  The evidence received since November 1993 is not new and 
material; thus, the requirements to reopen the veteran's 
claim of entitlement to service connection for a nervous 
disorder have not been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
a nervous disorder previously was considered and denied by 
the RO prior to 1992 and by the Board in March 1992 on the 
bases that the veteran's one episode of in-service 
nervousness resolved prior to separation, a chronic 
psychoneurosis was not clinically shown to be present until 
years after separation from service, and a nervous disorder 
is not a radiogenic or radiation risk disease warranting 
service connection on a presumptive basis.  By rating 
decision dated November 1993, the RO last denied the claim.  
The veteran was notified of the decision and of his appellate 
rights by letter dated the next month, but he did not appeal 
the decision.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's determination in order to initiate an 
appeal of the determination.  38 U.S.C.A. § 7105(a), (b)(1) 
(West 1991).  If no NOD is filed within the prescribed 
period, the determination becomes final.  38 U.S.C.A. 
§ 7105(c).  As the veteran in this case did not file an NOD 
with the RO's November 1993 determination, that determination 
is final.  Id; 38 C.F.R §§ 20.302, 20.1103 (1998).

Once an RO decision becomes final under 38 U.S.C.A. § 
7105(a), absent the submission of new and material evidence, 
the claim may not thereafter be reopened or readjudicated by 
the VA.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1998); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Board must review all evidence submitted since the claim 
was finally disallowed on any basis.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  If the Board's decision is 
favorable to the veteran, his claim must be reopened and 
decided on the merits.  See Glynn v. Brown, 6 Vet. App. 523, 
528-29 (1994). 

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).

The pertinent evidence that was of record at the time of the 
RO's November 1993 denial includes: one service medical 
record; service personnel records; a September 1976 
Certificate of Attending Physician; a VA hospital summary 
reflecting a stay from September 1976 to October 1976; March 
1977, May 1977, August 1997, October 1977, November 1982, 
January 1983, May 1990, July 1990, October 1990, September 
1991, November 1992, and April 1993 statements of the 
veteran; a private medical center summary reflecting a stay 
in July 1987; undated and September 1993 statements from 
Donald Shoup, Ph.D.; an April 1990 private outpatient 
treatment record; and a newspaper article concerning 
radiation exposure.  Collectively, this evidence shows that 
the veteran had one episode of nervousness with chest pains 
and soaking sweats during active service in 1960, that he 
received treatment for stress beginning in 1964, and that he 
was first diagnosed with a nervous disorder, namely, anxiety 
neurosis in 1976.

The additional pertinent evidence that has been associated 
with the veteran's claims file since the RO's November 1993 
decision includes: service personnel records; a February 1994 
VA outpatient treatment record; March 1994, November 1994, 
July 1995, June 1996, April 1997, and July 1997 statements of 
the veteran; February 1995 hearing testimony; and a booklet 
on low-level radiation.   

Some of the service personnel records noted above were of 
record at the time of the RO's November 1993 denial.  Others 
contained no notations regarding psychiatric problems.  The 
medical evidence reflects continued treatment for an anxiety 
disorder.  The booklet on low-level radiation lists sources 
of ionizing radiation.  The veteran's statements and 
testimony reflect his belief that he developed a nervous 
disorder during active service possibly as a result of 
exposure to ionizing radiation.  

With the exception of some of the service personnel records, 
the evidence presented subsequent to the RO's November 1993 
denial is neither cumulative nor redundant.  That 
notwithstanding, it bears directly, but not substantially 
upon the specific matter under consideration, and by itself 
and in connection with evidence previously assembled is not 
so significant that it must be considered to decide fairly 
the merits of the claim.  The new evidence merely confirms 
that the veteran has psychiatric problems that require 
treatment.  The new evidence does not include a medical 
opinion that the veteran's in-service episode of nervousness 
represented a chronic psychiatric disorder or the beginning 
of one, or that he developed a chronic psychosis within one 
year of separation.  It also does not include a medical 
opinion linking any current psychiatric problems to the 
veteran's period of active service, or establishing that a 
nervous disorder is a radiogenic or radiation risk disease 
warranting service connection on a presumptive basis.  The 
law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements that his nervous disorder is 
attributable to his active service, including any radiation 
exposure, do not establish the necessary nexus, see Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that 
laypersons are not competent to offer medical opinions), or 
provide a sufficient basis for reopening the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim). 

Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claim, the RO's November 1993 decision 
remains final.  Accordingly, the benefit sought on appeal 
must be denied.  The Board is not aware of the existence of 
any additional evidence that might support the veteran's 
claim; thus, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  Graves v. Brown, 8 Vet. App. 522, 
524-25 (1996).  That notwithstanding, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to reopen his claim for service connection 
for PTSD, and as an explanation as to why his current attempt 
to reopen the claim fails. 


ORDER

New and material evidence not having been submitted to reopen 
the claim, entitlement to service connection for a nervous 
disorder is denied.


REMAND

The veteran contends that he is entitled to service 
connection for seizures, emphysema, a prostate disorder, and 
migraines because these conditions developed as a result of 
his exposure to radiation while serving on active duty.  The 
Board acknowledges the veteran's claim; however, the record 
reflects that additional development by the RO is needed 
before the Board can proceed in adjudicating the veteran's 
claim.

In February 1997, the Board remanded this claim to the RO for 
the purpose of obtaining documentation of the veteran's 
alleged radiation exposure.  Following the issuance of the 
REMAND, the RO requested such documentation from the 
Department of the Air Force.  By letter dated March 1997, an 
indiviudal from the Radiation Dosimetry, Historical Records 
Section wrote that no external or internal radiation 
(bioassay) exposure data had been found.  He also wrote that 
historical information may be available from other sources, 
some of which the RO had not yet contacted.  Thereafter, the 
RO contacted the Defense Nuclear Agency Center and the 
Department of the Army, but not Reynolds Electrical & 
Engineering Co., Inc., National Personnel Records Center, or 
the Navy Dosimetry Center, as recommended.  As these newly 
identified, alternative sources might be able to confirm the 
veteran's alleged radiation exposure, the RO must contact 
them before the Board decides the veteran's claim.

In addition, the veteran has claimed that he is receiving 
inpatient and outpatient treatment at VA medical facilities 
for a variety of conditions.  As the record stands, the most 
recent medical records are dated in 1994.  More recent 
medical evidence might be crucial to the veteran's claim; 
therefore, the RO should endeavor to obtain and associate 
such evidence with the claims file.

The Board regrets the delay associated with this REMAND; 
however, it is necessary to afford the veteran sufficient 
consideration with regard to his appeal. Accordingly, this 
case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran for 
the names and addresses of all physicians 
who have treated him for seizures, 
emphysema, a prostate disorder, 
migraines, and laryngeal cancer.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain and associate with the claims file 
all records of treatment not previously 
secured.

2.  The RO should contact all sources 
recommended by the Department of the Air 
Force in its March 1997 letter, which 
have not previously been queried, for 
confirmation of the veteran's alleged 
exposure to ionizing radiation while 
serving on active duty at Fort Campbell, 
Kentucky and Sandia base in Albuquerque, 
New Mexico.

3.  If it is established that the veteran 
was exposed to occupational radiation, 
the RO is to provide the veteran and his 
representative the opportunity to submit 
competent scientific or medical evidence, 
e.g., treatises, journals or a medical 
opinion, showing that the claimed 
conditions are radiogenic diseases.  In 
the event the veteran or his 
representative submits the requested 
information, the RO should undertake 
further development in accordance with 38 
C.F.R. § 3.311.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and afforded the appropriate time 
period to respond thereto before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of this case.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal; 
however, he is not required to take action until further 
notified.




___________________________
BRUCE KANNEE
Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.





